     Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS           MDL 2724
PRICING ANTITRUST LITIGATION             16-MD-2724


THIS DOCUMENT RELATES TO:                HON. CYNTHIA M. RUFE
The State of Connecticut, et al. v.
Teva Pharmaceuticals USA, Inc., et al.   19-cv-2407-CMR



      DEFENDANT LANNETT COMPANY, INC.’S MEMORANDUM OF LAW
           IN SUPPORT OF ITS INDIVIDUAL MOTION TO DISMISS
       THE STATE PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 2 of 11




       Defendant Lannett Company, Inc. (“Lannett”) submits this memorandum of law in support

of its motion to dismiss the overarching conspiracy claims set forth in Count Fourteen in State

Plaintiffs’ November 1, 2019 Amended Complaint (“Second Complaint”), Dkt. 106.1

I.     PRELIMINARY STATEMENT

       In their Second Complaint, the Plaintiff States assert two categories of claims with respect

to Lannett.

       First, Plaintiff States claim that Lannett entered into two product-specific conspiracies to

allocate markets and fix prices for Baclofen Tablets and Levothyroxine. See Compl. ¶ 1239. The

only product-related factual allegations that the Plaintiff States assert specifically regarding

Lannett relate to these two products. See id. ¶¶ 496-502, 1012-30.

       Second, Plaintiff States also claim that Lannett participated in an “overarching conspiracy”

in the “generic pharmaceutical industry” through an agreement to restrain trade and “control the

prices for generic drugs.” Id. at ¶ 1244. Plaintiff States seek to hold Lannett “jointly and severally

liable for any harm caused as a result” of that overarching conspiracy. Id. Notably, the specific

“generic drugs” subject to the alleged overarching conspiracy are undefined, but according to

Plaintiff States include at a minimum the 116 generic products named in the Second Complaint,

even though Lannett sold only two of them. See id.

       Lannett’s Motion here focuses exclusively on Plaintiff States’ claim that Lannett

participated in an alleged overarching conspiracy. It is not about whether Plaintiff States have



1
       Plaintiff States sought leave to file a consolidated amended complaint alleging an
“overarching conspiracy” among generic manufacturers in November 2017 (“First Complaint”).
That action remains pending. Plaintiff States started a new action by filing the Second Complaint
approximately one and a half years later, and then amended the Second Complaint in November
2019. This Motion relates solely to the Second Complaint.
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 3 of 11




alleged the existence of an overarching conspiracy generally.2 Nor is it about the sufficiency of

Plaintiff States’ pleadings regarding alleged individual drug conspiracies as to Baclofen Tablets or

Levothyroxine. Rather, Lannett moves to dismiss Plaintiff States’ claim that it participated in the

alleged overarching conspiracy because Plaintiff States have failed to allege sufficient facts

demonstrating that Lannett was aware of, and consciously committed to participate in, any such

conspiracy.

       Holding Plaintiff States to well-established pleading standards is critically important here,

where they seek to subject Lannett to joint and several liability not just for claimed conspiracies

related to two products that Lannett actually sold, but also for the claimed overarching conspiracy

including at least3 the 114 drugs identified in the Second Complaint that Lannett never sold. The

prospect of joint and several liability coupled with treble damages can have a substantial in

terrorem effect, even in ordinary conspiracy cases, creating risks disproportionate to the actual

merits of a case. In re Brand Name Prescription Drugs Antitrust Litig., No. 94-897, 1995 WL

221853, at *2 (N.D. Ill. April 11, 1995). Thus, in any antitrust conspiracy case, the potential scope




2
        The Court denied certain Defendants’ joint motion to dismiss the Plaintiff States’ First
Complaint on May 19, 2019. See Opinion, Dkt. 1070. In that Opinion, the Court found that
Plaintiff States in their First Complaint had plausibly alleged the existence of an overarching,
industry-wide conspiracy. Lannett here is not again asking the Court to determine whether
Plaintiff States have plausibly alleged the existence of such a conspiracy.

        In its Opinion, however, the Court was clear that it was not deciding whether Plaintiff
States had plausibly alleged that any particular Defendant—including Lannett—joined such an
overarching conspiracy. See id. at 3 n.8. Lannett had also filed an individual motion to dismiss
the claim in the First Complaint that Lannett participated in the alleged overarching conspiracy,
and that motion remains pending.
3
       The Plaintiff States’ claimed overarching conspiracy is theoretically boundless,
“includ[ing]” but not explicitly limited to the generic products identified in the Second Complaint.


                                                -2-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 4 of 11




of joint and several liability must be commensurate with, and limited by, well-pleaded factual

allegations regarding a defendant’s participation in the claimed conspiracy.

       For the reasons described herein, the Plaintiff States’ overarching conspiracy claims

against Lannett should be dismissed.

II.    ARGUMENT

       To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Mere

“labels and conclusions” do not suffice. Id. at 545. Nor do speculative theories, absent supporting

facts. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 556 U.S. at 555–57. Moreover, to

state a claim under Section 1 of the Sherman Act, it is not enough to allege, in conclusory fashion,

that a defendant participated in a conspiracy. See Twombly 550 U.S. at 570. “Conspiracy is a

legal conclusion.” In re Musical Instruments and Equip. Antitrust Litig., 798 F.3d 1186, 1194 n.6

(9th Cir. 2015) (citing Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008)). “A bare

allegation of conspiracy is almost impossible to defend against, particularly where the defendants

are large institutions . . . .” Kendall, 518 F.3d at 1047 (“To state a claim under Section 1 of the

Sherman Act, 15 U.S.C. § 1, claimants must plead not just ultimate facts (such as a conspiracy),

but evidentiary facts which, if true, will prove” that a defendant entered into an illegal conspiracy.).

       A.      Plaintiff States Must Plead Facts Showing that Lannett Was Aware of, and
               Consciously Committed to, the Overarching Conspiracy They Allege.

       To plausibly allege that Lannett committed to an overarching conspiracy, Plaintiff States

must plead facts suggesting that Lannett consciously committed to the common purpose of the

alleged conspiracy. See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 348–51 (3d Cir. 2010).

Thus, Plaintiff States must plead facts showing that Lannett “was aware of and committed to the

essential purpose of the overarching conspiracy.” Precision Assocs. v. Panalpina World Transp.


                                                  -3-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 5 of 11




(Holding) Ltd., No. 08-42, 2011 WL 7053807, at *30 (E.D.N.Y. Jan. 4, 2011) (emphasis added);

In re Auto. Parts Antitrust Litig., No. 12-203, 2016 WL 8200512, at *4 (E.D. Mich. Apr. 13, 2016)

(“Only after a defendant agrees to the common purpose [of the overarching conspiracy] may it be

held responsible for the conduct of co-conspirators.”).4 Lannett cannot be subject to the risk of

joint and several liability for allegedly participating in an overarching conspiracy absent factual

allegations demonstrating that it was aware of, and committed to, that common purpose. See Hinds

Cnty. v. Wachovia Bank N.A., 620 F. Supp. 2d 499, 513 (S.D.N.Y. 2009) (“To state a claim

against each Defendant,”    a   plaintiff   “must      make   allegations   that   plausibly   suggest

that each Defendant participated in the alleged conspiracy”); R.E. Davis Chem. Corp. v. Nalco

Chem. Co., 757 F. Supp. 1499, 1515 (N.D. Ill. 1990) (“In order to properly plead a conspiracy, the

plaintiff must allege facts which evince each defendant’s agreement to participate in what he or it

knew to be a collective venture toward a common goal.” (internal quotation marks omitted)); see




4
        While the Court distinguished the 2016 Auto Parts decision in its earlier Opinion, the
principle for which Lannett cites it here—that, to state a claim for an overarching conspiracy, the
plaintiffs “must allege facts creating at least an inference as to each Defendant’s knowing
participation in” such a conspiracy—is well established. 2016 WL 8200512, at *4 (emphasis
added).

As the Court recognized in its earlier Opinion, the Auto Parts court later denied a motion to dismiss
a complaint in which plaintiffs alleged an overarching conspiracy to fix the price of component
parts for a specific automotive system. In re Auto. Parts Antitrust Litig., No. 13-2702, 2018 WL
1138422, at *4–5 (E.D. Mich. 2018). The issues discussed in that decision, however, are very
different from those raised by Lannett’s motion in this case. The 2018 Auto Parts decision rejected
defendants’ argument that plaintiffs were “overreaching” by claiming a conspiracy involving
multiple distinct but related components used in the same automotive system. Id. at *4. The court
held that a plaintiff need not “plead the precise boundaries of a product market prior to discovery”
and the “question as to which parts [the defendant] manufactured and for which models will be
determined through discovery.” Id. Here, the boundaries between the uses of various generic
drugs identified in the Second Complaint are quite clear, and Plaintiff States do not allege facts to
the contrary. The individual drugs at issue are not sub-components of a larger product or
system. Rather, it is clear from the Plaintiff States’ allegations that each generic product is unique
and used for different and distinct purposes.

                                                 -4-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 6 of 11




also Twombly, 550 U.S. at 556 (explaining that plaintiffs must allege “enough factual matter (taken

as true) to suggest an agreement was made”).

       Moreover, Plaintiff States cannot satisfy their pleading burden with respect to Lannett by

relying on general, sweeping allegations attributing awareness, conduct, and motivations to

“Defendants” as a group or with allegations regarding Defendants other than Lannett. See In re

Processed Eggs Antitrust Litig., 821 F. Supp. 2d 709, 719–20 (E.D. Pa. 2011) (collecting cases);

see also In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008)

(“[T]he complaint must allege that each individual defendant joined the conspiracy and played

some role in it because, at the heart of an antitrust conspiracy is an agreement and a conscious

decision by each defendant to join it.” (emphasis added) (internal quotation marks omitted)).

       Rather, to state a claim that Lannett participated in the claimed overarching conspiracy,

Plaintiff States must plead “allegations specific to [Lannett] alleging [Lannett’s] role in the alleged

conspiracy,” and “that plausibly suggest that [Lannett] participated in th[at] conspiracy.” In re

Optical Disk Drive Antitrust Litig., No. 10-2143, 2014 WL 3378336, at *4 (N.D. Cal. July 10,

2014) (citing In re Cathode Ray Tube (CRT) Antitrust Litig., 738 F. Supp. 2d 1011, 1019 (N.D.

Cal. 2010)); see also Precision Assocs., 2011 WL 7053807, at *30; Jung v. Ass’n of Am. Med.

Colls., 300 F. Supp. 2d 119, 160–61 (D.D.C. 2004) (holding that plaintiffs must allege, “in the

context of the larger conspiracy alleged,” that “each defendant knowingly joined or agreed to

participate in the conspiracy” (emphasis added)); Winn-Dixie Stores, Inc. v. E. Mushroom Mktg.

Coop., No. 15-6480, 2019 WL 130535, at *3–5 (E.D. Pa. Jan. 8, 2019) (dismissing claim where

plaintiffs alleged only that “defendants” participated in a conspiracy but did not provide “further

factual matter specifying [each defendant’s] participation” in the alleged scheme).




                                                 -5-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 7 of 11




       The Plaintiff States’ sprawling Second Complaint, spanning 1,661 paragraphs, contains no

such allegations specific to Lannett.

       B.      Plaintiff States Have Failed To Plead Facts Plausibly Suggesting that Lannett
               Was Aware of, and Consciously Committed to, the Claimed Overarching
               Conspiracy.

       At the motion-to-dismiss stage, the Court must separate the factual and legal arguments of

a claim and “may disregard any legal conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203,

210–11 (3d Cir. 2009). Likewise, the Court must disregard speculation. Twombly, 550 U.S. at

545. Well-pleaded factual allegations must supply the “who, what, where, when, how or why” of

a claimed conspiracy. Total Benefits Plan. Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552

F.3d 430, 437 (6th Cir. 2008) (citing Twombly, 550 U.S. at 565 n. 10). But when it comes to the

overarching conspiracy claim against Lannett, that is all Plaintiff States offer—unsupported legal

conclusions and speculation.

       A close examination of Plaintiff States’ factual allegations as to Lannett reveals no facts

suggesting that Lannett was aware of, let alone committed to participate in, a conspiracy involving

products that it did not even sell. Rather, Plaintiff States’ factual allegations regarding Lannett can

be categorized as follows:

              Allegations specific to Lannett’s sales and pricing of the specific generic
               pharmaceutical product Baclofen, a muscle relaxant used to treat muscle spasms
               caused by certain conditions such as multiple sclerosis and spinal cord injury or
               disease. See Compl. ¶¶ 496-502, 828.

              Allegations specific to Lannett’s sales and pricing of the specific generic
               pharmaceutical product Levothyroxine, a synthetic form of the thyroid hormone
               thyroxine used to treat hypothyroidism, goiter, thyroid cancer, and cretinism. See
               Compl. ¶¶ 1012-31.

              Generalized allegations that Lannett employees attended and participated in
               industry events such as trade associations, golf outings, dinners, or “Women in the
               Industry” events. See id. ¶¶ 108, 110-112, 114.



                                                 -6-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 8 of 11




              Allegations that Lannett employees exchanged phone calls and text messages with
               certain employees of other generic pharmaceutical manufactures. See id. ¶¶ 1062-
               66, 1069, 1072-79.

              The allegation that Lannett is “headquartered in close proximity” to other generic
               pharmaceutical companies. Id. ¶ 107.

       Notably absent are any factual allegations of the type that could plausibly suggest Lannett

in particular (as opposed to any other Defendant) consciously committed to the claimed

overarching conspiracy. See generally Compl.

       First, there are no factual allegations that Lannett had any communications with another

Defendant related to products Lannett did not sell. Nor are there any factual allegations suggesting

that Lannett engaged in any conduct regarding products it did not sell. There are no factual

allegations at all regarding Lannett—or even mentions of Lannett—in the context of products other

than the two that Lannett is alleged to have sold and regarding which Lannett is specifically alleged

to have participated in individual-drug conspiracies. Even if the Plaintiff States have plausibly

alleged that Lannett participated in individual-drug conspiracies involving those two drugs, which

Lannett is not challenging in this motion, that does not plausibly suggest Lannett consciously

committed to a sweeping, industry-wide conspiracy involving drugs it never made or sold. See In

re Optical Disk Drive Antitrust Litig., No. 10-2143, 2011 WL 3894376, at *9 (N.D. Cal. Aug. 3,

2011) (“Even assuming [certain] auctions, and perhaps others, were rigged, that is a far cry from

establishing plausibility for a broad six year continuing agreement among all defendants to fix the

prices of all ODDs sold through innumerable other channels.”); see also Ins. Brokerage, 618 F.3d

at 350–51 (explaining that plaintiffs cannot satisfy their pleading burden by merely asserting an

overarching conspiracy consisting of individual conspiracies of a “similar nature”).

       Importantly, the Court will not find in the Second Complaint any factual allegations

mentioning, referencing, or suggesting that Lannett knew of and committed to such an overarching,


                                                -7-
       Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 9 of 11




industry-wide conspiracy. Plaintiff States characterize their “overarching conspiracy” as follows:

“The overarching conspiracy among generic manufacturers []—which ties together all of the

agreements on individual drugs identified in this Complaint—is an agreed upon code that each

competitor is entitled to its ‘fair share’ of the market.” Compl. ¶ 116. Nowhere do Plaintiff States

plead facts suggesting that Lannett in particular committed or agreed to such a “fair share” code

(or even used the term “fair share”). And nowhere do the Plaintiff States plead facts suggesting

that Lannett was even aware of any such code or the claimed overarching, multi-drug agreement.

        In the end, all that Plaintiff States offer are (1) general, conclusory, and speculative

allegations regarding the existence of an overarching conspiracy and how such a conspiracy may

have operated, see Compl. ¶¶ 114 et seq., and (2) allegations regarding the communication or

conduct of Defendants other than Lannett. The naked assertion that Lannett joined such a

conspiracy is insufficient to survive a motion to dismiss. In re Musical Instruments and Equip.,

798 F.3d at 1194 n.6 (“Conspiracy is a legal conclusion.”); In re Travel Agent Comm’n Antitrust

Litig., 583 F.3d 896, 904–05 (6th Cir. 2009) (explaining assertion that an “agreement” exists

among defendants “is nothing more than a legal conclusion masquerading as a factual allegation”

and is insufficient to state a claim for violation of Section 1); Advanced Tech. Corp., Inc. v. Instron,

Inc., 925 F. Supp. 2d 170, 179 (D. Mass. 2013) (“[The] complaint contains a number of legal

conclusions, including allegations that Defendants ‘conspired,’ ‘agreed,’ and ‘colluded.’ While

these allegations can provide a framework for the complaint, they are not entitled to an assumption

of truth. As a result, these allegations do not bring [the] conspiracy claim any closer to

plausibility.”).

III.    CONCLUSION

        The question presented by this Motion is not whether Plaintiff States have plausibly alleged

the existence of an overarching conspiracy in general, but whether Plaintiffs States have pleaded

                                                  -8-
      Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 10 of 11




the necessary factual allegations supporting a claim that Lannett was aware of and committed to

participating in such an overarching conspiracy involving well over 100 drug products that it did

not sell. They have not.

       Accordingly, for the reasons stated herein, Lannett respectfully requests that the Court

dismiss the overarching conspiracy claims in the Plaintiff States’ Second Complaint.




                                               -9-
     Case 2:19-cv-02407-CMR Document 189-1 Filed 11/02/20 Page 11 of 11




Dated: November 2, 2020                Respectfully submitted,

                                       /s/ Gerald E. Arth
                                       Gerald E. Arth
                                       Ryan T. Becker
                                       FOX ROTHSCHILD LLP
                                       2000 Market Street, 20th Floor
                                       Philadelphia, PA 19103
                                       Tel: (215) 299-2000
                                       Fax: (215) 299-2150
                                       garth@foxrothschild.com
                                       rbecker@foxrothschild.com

                                       George G. Gordon
                                       Stephen D. Brown
                                       Julia Chapman
                                       DECHERT LLP
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-2000
                                       Fax: (215) 994-2222
                                       george.gordon@dechert.com
                                       stephen.brown@dechert.com
                                       julia.chapman@dechert.com

                                       Counsel for Defendant
                                         Lannett Company, Inc.




                                    -10-
